Title: To Thomas Jefferson from Thomas Eston Randolph, 24 September 1822
From: Randolph, Thomas Eston
To: Jefferson, Thomas

Dear SirShadwell Mill
24th Septr 1822I do not wish to trespass again on your patience, and therefore in replying to your favor of this morning I will only observe, that a difference of opinion on the subject of the lease of Shadwell Mill is provided for in your agreement with Jonn and Isaac Shoemaker; and to do away any difficulty occasion’d by our disagreement in fact, as mention’d by you, I am willing that the proof shall rest with me, for I think I can produce such corroborative evidence to support all that I have asserted, as will be satisfactory to you—With respect to the insufficiency of the Dam, I beg leave to quote the words of that agreement—“and that he will maintain the body of the Dam (except against Public authority) and the pier head in sufficient condition”—on that clause principally, I rest my claim for a deduction of Rent—There are many difficulties to a discontinuance of the lease, so suddenly and unexpectedly; nevertheless, if a Tenant can be procured who will be agreable to you, and who will take the lease subject to all my engagements, I will make no difficulty in yielding the premises—the advanced season of the year, the little progress made in grinding, and the present condition of the Dam, renders such event at least improbable—But to remove every impediment in my power, I will propose, that full Rent shall be calculated from the day that there is water enough to run both pair of Stones—and in the mean time, the amount of Rent shall be determined by the quantity of work performed, calculating at 45 barrels ⅌ day for two pair of Stones—which is the smallest quantity we ever grind with a sufficient head of water—say 270 barrels ⅌ week—The Millwrights who have been at work here can prove that not one hour has been lost when we could grind and we have some times ground to a disadvantage rather than be still—Permit me to assure you that I wish for no advantage, but to do equal justice to you and to myself—when your new Dam is finished, if made tight, every difficulty will be removedWith great respect, and affectionate regards YoursThos Eston Randolph